FILED
                             NOT FOR PUBLICATION                             JUL 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESUS LIRA-HUERTA,                               No. 13-72231

               Petitioner,                       Agency No. A090-851-640

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Jesus Lira-Huerta, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo questions of law. Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion in denying the motion to reopen as

untimely where Lira-Huerta filed it more than 11 years after his final order of

removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and failed to establish that he warranted

equitable tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d 672, 679

(9th Cir. 2011).

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Go v. Holder, 744 F.3d 604, 609-10 (9th Cir. 2014).

      Contrary to Lira-Huerta’s contention, the BIA sufficiently articulated its

reasons for denial. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      Because these determinations are dispositive, we need not reach Lira-

Huerta’s underlying contentions regarding his convictions.

      Finally, we deny the government’s motion for judicial notice of documents

outside the administrative record. See 8 U.S.C. § 1252(b)(4)(A); Lising v. INS, 124

F.3d 996, 998 (9th Cir. 1997) (explaining standard for review of out-of-record

evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                   13-72231